Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 1 of 38
CIVIL COVER SHEET

The J§ 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS 44 (Rev. 02/19)

 

I. (a) PLAINTIFFS
Estate of Sterling Cole

1327 North 58th Street, Philadelphia PA 19131

(b) County of Residence of First Listed Plaintiff Philadelphia
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Piayon Lassanah,

Esquire

1333 Christian Street

DEFENDANTS

Attorneys

If Known)
Mark V; Maguin

 

jaguire,
1515 Arch Street, 14th Floor

City Of Philadelphia
One ParkwayBuilding - 14th Floor

County of Residence of First Listed Defendant

Philadelphia

(IN US. PLAINTIFF CASES ONLY)

Esquire

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II. BASIS OF JURISDICTION (Place an “X" in One Box Only)

G1 US. Government

Plaintiff

O 2. U.S. Government
Defendant

s 3 Federal Question
(U.S. Government Not a Party)

0 4 Diversity

(Indicate Citizenship of Parties in Item III)

 

IV. NATURE OF SUIT (Place an “X" in One Box Only)

(For Diversity Cases Only)

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State *i ait Incorporated or Principal Place a4 04
of Business In This State
Citizen of Another State 0 2 © 2 Incorporated and Principal Place o5 a5
of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation g6 06

Foreign Country

 

 

FORFEITUREPENAL TY

 

[ CONTRACT. TORTS
0 110 Insurance PERSONAL INJURY PERSONAL INJURY
0 120 Marine © 310 Airplane 365 Personal Injury -
0 130 Miller Act 0 315 Airplane Product Product Liability
O 140 Negotiable Instrument Liability © 367 Health Care/
©) 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
CO 151 Medicare Act 0 330 Federal Employers’ Product Liability
0 152 Recovery of Defaulted Liability © 368 Asbestos Personal
Student Loans O 340 Marine Injury Product
(Excludes Veterans) 0 345 Marine Product Liability
153 Recovery of Overpayment Liability PERSONAL PROPERTY

of Veteran's Benefits
160 Stockholders’ Suits
190 Other Contract
195 Contract Product Liability
196 Franchise

Boo0a Q

[ REAL PROPERTY.

0) 350 Motor Vehicle

0 355 Motor Vehicle
Product Liability

O 360 Other Personal

Injury

CO 362 Personal Injury -

0 370 Other Fraud

O 371 Truth in Lending

@ 380 Other Personal
Property Damage

O 385 Property Damage
Product Liability

Medical Malpractice

CIVIL RIGHTS

 

0 210 Land Condemnation

17 220 Foreclosure

17 230 Rent Lease & Ejectment
0 240 Torts to Land

0 245 Tort Product Liability
290 All Other Real Property

& 440 Other Civil Rights

Habeas Corpus:

G 441 Voting O 463 Alien Detainee

G 442 Employment © 510 Motions to Vacate

CG 443 Housing/ Sentence
Accommodations CO 530 General

CG 445 Amer. w/Disabilities -

Employment

G 446 Amer. w/Disabilities -

 

© 535 Death Penalty
Other:
O 540 Mandamus & Other

 

0 625 Drug Related Seizure
of Property 21 USC 881
© 690 Other

©) 422 Appeal 28 USC 158
C1 423 Withdrawal
28 USC 157

€ 820 Copyrights

1 830 Patent

1 835 Patent - Abbreviated
New Drug Application

(1 840 Trademark

 

 

PRISONER PETITIONS

© 710 Fair Labor Standards
Act

0 720 Labor/Management
Relations

{J 740 Railway Labor Act

O 751 Family and Medical
Leave Act

0 790 Other Labor Litigation

791 Employee Retirement
Income Security Act

IMMIGRATION

O 462 Naturalization Application
© 465 Other Immigration

 

C) 861 HIA (1395ff)

C} 862 Black Lung (923)

C1 863 DIWC/DIWW (405(g))
C1 864 SSID Title XVI

C1 865 RSI (405(g))

[FEDERAL TAX SUITS |

O 870 Taxes (U.S. Plaintiff
or Defendant)

© 871 IRS—Third Party
26 USC 7609

 

 

Click here for: Nature of Suit Code Descriptions.

{9 375 False Claims Act

0 376 Qui Tam (31 USC
3729(a))

0 400 State Reapportionment

6 410 Antitrust

0 430 Banks and Banking

O 450 Commerce

O 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

0 480 Consumer Credit

0 485 Telephone Consumer
Protection Act

0 490 Cable/Sat TV

0 850 Securities/Commodities/
Exchange

C 890 Other Statutory Actions

O 891 Agricultural Acts

0 893 Environmental Matters

0 895 Freedom of Information
Act

O 896 Arbitration

© 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

Other 0 550 Civil Rights Actions
© 448 Education O 555 Prison Condition
0 560 Civil Detainee -

Conditions of

Confinement
V. ORIGIN (Place an “X" in One Box Only)
O11 Original 2X2 Removed from O 3° Remanded from 4 Reinstatedor © 5 Transferred from O 6 Multidistrict O 8 Multidistrict

Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. Section 1983

Brief description of cause:

Plaintiff alleges Federal Civil Rights Violation under 42 U.S.C. Section 1983

 

(CHECK IF THIS IS A CLASS ACTION

 

 

 

 

 

VII. REQUESTED IN DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: MYes No
VIII. RELATED CASE(S) see
IF ANY (Seeinsiructions): GE DOCKET NUMBER
DATE SIGNATU, ATTORNEY OF RECORD
08/30/2019 a
FOR OFFICE USE ONLY ——
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 2 of 38

JS 44 Reverse (Rev. 02/19)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

1.(a)

(b)

(c)

IL.

Il.

IV.

VI.

VII.

VIII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys, Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box | or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin. Place an "X" in one of the seven boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation — Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
Section 1407.

Multidistrict Litigation — Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket. PLEASE
NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to changes in
statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 2:19-cv-03924-CMR_ Document 1_ Filed 08/29/19 Page 3 of 38
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: Estate of Sterling Cole, 1327 North 58th St., Phila., Pa 19131
Address of Defendant; City of Philadelphia Law Department, 1515 Arch Street, 14th Floor, Philadelphia, PA

 

 

Place of Accident, Incident or Transaction: Philadelphia, PA

 

RELATED CASE, IF ANY:

Case Number: Judge: : Date Terminated:

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No

case filed by the same individual?

  
  
 

I certify that, to my knowledge, the within case (J is / (21 i
this court except as noted above.

pare, 08/30/2019

related to any case now pending or within one year previously terminated action in

94242

a Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

CIVIL: (Place a ¥ in one category only)

Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury
Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Labor-Management Relations
Civil Rights

Other Personal Injury (Please specify):
Products Liability

DOOOOOOOOO

 

DOOOOSOOO0OOO =

Habeas Corpus Products Liability — Asbestos
. Securities Act(s) Cases . All other Diversity Cases
0. Social Security Review Cases (Please specify):
1. All other Federal Question Cases

(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

____, counsel of record or pro se plaintiff, do hereby certify:

 

 

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

[ | Relief other than monetary damages is sought.

DATE:

 

Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)

 
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 4 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ESTATE OF STERLING COLE COURT OF COMMON PLEAS

1327 North 58™ STREET

PHILADELPHIA, PA 19131, PHILADELPHIA COUNTY
vs.

City of Philadelphia

1515 Arch Street, 14 Floor
Philadelphia, PA 19103

Philadelphia Prison System
7901 State Road
Philadelphia, PA 19136

Curran-Fromhold Correctional Facility
7901 State Road
Philadelphia, PA 19136

John P. Delaney-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Gerald May-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Marcella Moore- Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Alex Perez #289073

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Robert D. Taylor #280250
In idividual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Shareel Porter # 256569
In individual and official capacity
7901 State Road

Philadelphia, PA 19136
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 5 of 38

Sargent Raymond Colon # 269732
In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Lieutenant Ann Celeste Gangemi #245787:
In individual and official capacity :
7901 State Road

Philadelphia, PA 19136

John Doe 1-10

In individual and official capacity

7901 State Road

Philadelphia, PA 19136
: APRIL TERM 2019
: NO. 2714

CERTIFICATE OF SERVICE

CASE MANAGEMENT TRACK DESIGNATION FORM

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for plaintiff shall complete a
Case Management Track Designation Form in all civil cases at the time of filing the complaint and serve a copy on all
defendants. (See § 1:03 of the plan set forth on the reverse side of this form.) In the event that a defendant does not agree with
the plaintiff regarding said designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a case management track designation form specifying the track to which that defendant
believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus -- Cases brought under 28 U.S.C. §2241 through § 2255. ( )
(b) Social Security -- Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits. ( )
(c) Arbitration -- Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos -- Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management -- Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

 

 

management cases.) ( )
(f) Standard Management -- CasesfMat do not fall into any one of the other tracks. (X)
%\ X o| 4 si Defendants
Date i Mark V. Maguire, Esq. Attorney for
(215) 683-5391 (215) 683-5397 mark.maguire@phila.gov
Telephone FAX Number E-mail Address

(Civ. 660) 10/02
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 6 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ESTATE OF STERLING COLE : COURT OF COMMON PLEAS
1327 North 58 STREET :

PHILADELPHIA, PA 19131, : PHILADELPHIA COUNTY
vs.

City of Philadelphia
1515 Arch Street, 14" Floor
Philadelphia, PA 19103

Philadelphia Prison System
7901 State Road
Philadelphia, PA 19136

Curran-Fromhold Correctional Facility
7901 State Road
Philadelphia, PA 19136

John P. Delaney-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Gerald May-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Marcella Moore- Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Alex Perez #289073

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Robert D. Taylor #280250
In idividual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Shareel Porter # 256569
In individual and official capacity
7901 State Road

Philadelphia, PA 19136
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 7 of 38

Sargent Raymond Colon # 269732
In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Lieutenant Ann Celeste Gangemi #245787
In individual and official capacity

7901 State Road

Philadelphia, PA 19136

John Doe 1-10

In individual and official capacity
7901 State Road

Philadelphia, PA 19136 :

: APRIL TERM 2019
: NO. 2714

NOTICE OF REMOVAL

To the Honorable Judges of the United States District Court for the Eastern District of
Pennsylvania.

Pursuant to 28 U.S.C. § 1441, City of Philadelphia, Philadelphia Prison System, Curran-
Fromhold Correctional Facility, John P. Delaney, Warden, Gerald May, Warden, Marcella Moore-Warden,
Officer Alex Perez#289073, Officer Robert D. Taylor #280250, Officer Shareel Porter #256569, Sargent
Raymond Colon #269732 Lieutenant Ann Celest Gangemi #245787 (hereinafter “petitioners”) through
their counsel, Mark V. Maguire, Acting Chief Deputy City Solicitor, respectfully petition for the
removal of this action to the United States District Court for the Eastern District of Pennsylvania.
In support thereof, defendants state the following:

1. In April 2019, plaintiff initiated this action by a Complaint in the Court of Common
Pleas in Philadelphia, April Term, 2019; No. 2714. (Exhibit A - Complaint).

2. On August 20, 2019 said Complaint was served on Petitioners at 1515 Arch Street,
14th Floor, Philadelphia, Pennsylvania.

3. Plaintiffs allege that on or about April 14, 2017 he sustained damages when his civil
rights were violated by the defendants. (Exhibit A ).

4. This action may be removed to this Court pursuant to 28 U.S.C. § 1441 since
Plaintiff's Complaint contains allegations of violations of the plaintiff's Federal Civil Rights and
seeks relief under 42 U.S.C. § 1983. (Exhibit A)
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 8 of 38

Wherefore, petitioners, City of Philadelphia, Philadelphia Prison System, Curran-Fromhold
Correctional Facility, John P. Delaney, Warden, Gerald May, Warden, Marcella Moore-Warden, Officer
Alex Perez#289073, Officer Robert D. Taylor #280250, Officer Shareel Porter #256569, Sargent Raymond
Colon #269732 Lieutenant Ann Celest Gangemi #245787respectfully request that the captioned
Complaint be removed to the United States District Court for the Eastern District of
Pennsylvania.

Respectfully submitted,

 

 

Acting Chief Deputy City Solicitor
Attorney I.D. No. 94242
1515 Arch Street, 14'* Floor
Philadelphia, PA 19102

» / 215-683-5439

Date:
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 9 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ESTATE OF STERLING COLE : COURT OF COMMON PLEAS
1327 North 58™ STREET :

PHILADELPHIA, PA 19131, :; PHILADELPHIA COUNTY
vs.

City of Philadelphia
1515 Arch Street, 14" Floor
Philadelphia, PA 19103

Philadelphia Prison System
7901 State Road
Philadelphia, PA 19136

Curran-Fromhold Correctional Facility
7901 State Road
Philadelphia, PA 19136

John P. Delaney-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Gerald May-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Marcella Moore- Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Alex Perez #289073

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Robert D. Taylor #280250
In idividual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Shareel Porter # 256569
In individual and official capacity
7901 State Road

Philadelphia, PA 19136
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 10 of 38

Sargent Raymond Colon # 269732
In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Lieutenant Ann Celeste Gangemi #245787
In individual and official capacity

7901 State Road

Philadelphia, PA 19136

John Doe 1-10

In individual and official capacity
7901 State Road

Philadelphia, PA 19136 :
: APRIL TERM 2019
:_ NO. 2714

NOTICE OF FILING OF REMOVAL

TO: Piayon Lassanah, Esquire
1333 Chestnut Street
Philadelphia, PA 19147

PLEASE TAKE NOTICE THAT on August 30, 2019 defendants, City of Philadelphia,

Philadelphia Prison System, Curran-Fromhold Correctional Facility, John P. Delaney, Warden, Gerald
May, Warden, Marcella Moore-Warden, Officer Alex Perez#289073, Officer Robert D. Taylor #280250,
Officer Shareel Porter #256569, Sargent Raymond Colon #269732 Lieutenant Ann Celest Gangemi

#245787filed, in the office of the Clerk of the United States District Court for the Eastern District
of Pennsylvania a verified Notice of Removal.

A copy of this Notice of Removal is attached hereto and is also being filed with the Clerk

of the Court of Common Pleas of Philadelphia County, purs
Section 1446(e).

t to Title 28, United States Code,

  

 

/Mark V. Maguire
Acting Chief Deputy City Solicitor
Attorney I.D. No. 94242
1515 Arch Street, 14" Floor
Philadelphia, PA 19102
215-683-5439
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 11 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ESTATE OF STERLING COLE : COURT OF COMMON PLEAS
1327 North 58™ STREET :
PHILADELPHIA, PA 19131, : PHILADELPHIA COUNTY

vs.

City of Philadelphia
1515 Arch Street, 14 Floor
Philadelphia, PA 19103

Philadelphia Prison System
7901 State Road
Philadelphia, PA 19136

Curran-Fromhold Correctional Facility
7901 State Road
Philadelphia, PA 19136

John P. Delaney-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Gerald May-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Marcella Moore- Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Alex Perez #289073

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Robert D. Taylor #280250
In idividual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Shareel Porter # 256569
In individual and official capacity
7901 State Road

Philadelphia, PA 19136
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 12 of 38

Sargent Raymond Colon # 269732
In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Lieutenant Ann Celeste Gangemi #245787
In individual and official capacity

7901 State Road

Philadelphia, PA 19136

John Doe 1-10

In individual and official capacity
7901 State Road

Philadelphia, PA 19136 :

: APRIL TERM 2019
: NO. 2714

CERTIFICATE OF SERVICE

I, Mark V. Maguire, Acting Chief Deputy City Solicitor, do hereby certify that a true and
correct copy of the attached Notice of Removal has been served upon the following by First Class
Mail, postpaid, on the date indicated below:

TO: Piayon Lassanah, Esquire
1333 Chestnut Street
Philadelphia, PA 19147

 

Mark V. Maguire

Acting Chief Deputy City Solicitor
Attorney I.D. No. 94242

1515 Arch Street, 14 Floor
Philadelphia, PA 19102

215-683-5439
Date: 26 J
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 13 of 38

Exhibit “A”
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 14 of 38

FIRST JUDICIAL DISTRICT OF PENNSYLVANIA

ota

fice

COuRT OF COMMON PLEAS OF PHILADEL HH AS + seen: by the
i

 
  

iG (d Records

vo eid tt ae

20 AUG agreet O79 & am
Es Ra sey. a
SS ermet &
ESTATE OF STERLING COLE : COURT OF COMMON PLEAS ~
PHILADELPHIA COUNTY
vs.

CITY OF PHILADELPHIA
PHILADELPHIA PRISON SYSTEM
CURRAN-FROMHOLD CORRECTIONAL FACILITY
John P. Delaney- Warden : APRIL TERM
Gerald May- Warden : NO: 2 Tle

Marcella Moore-Warden
Officer Alex Perez #289073
Officer Robert D. Taylor #280250

Officer Shareel Porter #256569

Colon #269732

Sergent Raymond

Lieutenant Ann Celeste Gangemi #245787

John Doe 1-10

NOTICE TO DEFEND

NOTICE

You have been sued in court. If you wish to defend against the
claims set forth in the following Pages, you must take action within
(wenty (20) davs after this complaint and notice are served, by
entering @ written appearance personally or by attorney and filing
in writing with the court your defenses or objections to the claims
set forth against you. You are warned that if you fail to do so the
case may proceed without you and a judgment may be entered
against you by the court without further notice for any money
claimed in the camplaint of for any other claim or relief requested
by the plaintiff. You may fose money or property or other rights
important to you.

You should take this paper te your lawyer at once. If you do not have
a lawyer or cannot afford one, yo to or telephone the Office set forth
below to find out where you can get legal help.

Philadelphia Bar Association
Lawyer Referral
and Information Service
One Reading Center
Philadelphia, Pennsylvania 19107
(215) 238-6333
TTY (215) 451-6197

10-284

AVISO

Le han demandado a usted en la corte. Si usted quicre
defenderse de estas demandas expuestas en las paginas
siguientes, usted tiene veinte (20) dias de plazo al partir de
la fecha de la demanda y la notificacion. Hace falta
ascentar una compuarencia escrita o en persona o con un
abogado y entregar a la corte en forma escrita sus
defensas 0 sus objeciones a las demandas cn contra de su
persona. Sea avisado que si usted no se defiende, ta corte
tomara medidas y puede continuar la demanda en contra
suya sin previo aviso o notificacion. Ademas, la corte
puede decider a favor del demandante y requiere que
usted cumpla con todus las provisiones de esta demanda.
Usted puede perder dincro o sus propiedades wu otros
derechos importantes para usted.

Lleve esta demanda a un abogado immediatamente. Si no
tiene abogado o si no tiene el dinero suficiente de pagar tal
servicio, Vaya en persona o lame por telefono a la oficina
cuya direccion se encuentra escrita abajo para averiguar
donde se puede conseguir asistencia legal.

Asociacion De Licenciados
De Filadclfia
Servicio De Referencia E
Informacion Legal
One Reading Center
Filadelfia, Pennsylvania 19107
(215) 238-6333
TTY (215) 451-6197

Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 15 of 38

PIAYON LASSANAH, ESQUIRE
1333 Christian Street
Philadelphia, PA 19143

Office: (215) 732.7900

Fax: (888).285.2104
pgli@shakajohnsonlaw.com

Attorney for PLAINTIFF

 

ESTATE OF STERLING COLE
1327 NORTH 58TH STREET
PHILADELPHIA, PA 19131

VS.

City of Philadeiphia
1515 Arch Street, 14‘ Floor
Philadelphia, PA 19103

Philadelphia Prison System
7901 State Road
Philadelphia, PA 19136

Curran-Fromhold Correctional Facility
7901 State Road
Philadelphia, PA 19136

John P. Delaney-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Gerald May-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Marcella Moore- Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Alex Perez #289073

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Robert D. Taylor #280250
In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Shareel Porter # 256569
in individual and official capacity
7901 State Road

Philadelphia, PA 19136

Sargent Raymond Colon # 269732
In individual and official capacity

: COURT OF COMMON PLEAS
: PHILADELPHIA COUNTY

Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 16 of 38

7901 State Road
Philadelphia, PA 19136

Lieutenant Ann Celeste Gangemi #245787
In individual and official capacity

7901 State Road

Philadelphia, PA 19136

John Doe I-10
in individual and official capacities
7901 State Road

Philadelphia, PA 19136 : APRIL TERM 2019
NO. 2714

COMPLAINT

1. This action is being brought by Malik Cole, an adult individual and citizen of the
Commonwealth of Pennsylvania with an address of 1327 North 58" Street Philadelphia, PA
19131, on behalf of the Estate of Sterling Cole at 1327 North 58" Street Philadelphia, PA
19131, against Defendants City of Philadelphia, Philadelphia Prison System, Curran-
Fromhold Correctional Facility, John P. Delaney, Gerald May, Marcella Moore, Alex
Perez, Robert D. Taylor, Shareel Porter, Ann Celeste Gangemi, and John Does I-10,
relating to the death of Sterling Cole.

2. On July 18,2017, Malik Cole was appointed was appointed Administrator of the
Estate of Sterling Cole by the Register of Wills of Philadelphia County. Attached hereto,
incorporated herein and marked Exhibit “A” is a copy of the Letters of Administration.

3. Sterling Cole (‘‘Plaintiff Decedent”) was severely assaulted on or about April 4,
2017, while housed at the Curran-Fromhold Correctional Facility, and he died shortly
thereafter on April 16, 2017.

4, The Plaintiff Decedent is believed to be survived at law by the following natural
born children: Israel Cole, Isaac Cole, Malik Cole, and Lovellia Cole.

5. Plaintiff seeks damages and other relief pursuant to 42 § U.S.C §1988,42 §US.C

$1988, the United States Constitution, and common law.

Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 17 of 38

DEFENDANTS

Defendant, City of Philadelphia, (hereinafter “City”) is a first-class
municipality within the Commonwealth of Pennsylvania, with an office for service
located at the above-captioned address, and at all times relevant, owned, managed,
leased, controlled, maintained or were otherwise responsible for the security of the
Curran-Fromhold Correctional Facility premises, and upon all times relevant hereto
had the responsibility of adopting policies, implementing procedures and practices,
which would create an environment whereby inmates would be safe from abuse and

attacks from other inmates and would receive appropriate, timely, medical care.

Upon information and belief, Defendant, Philadelphia Prison System is
operated by Defendant City of Philadelphia and includes correctional facilities that
provide a secured correctional environment that detains persons accused or convicted
of illegal acts in the County of Philadelphia with an office at the above-captioned
address, and at all times relevant, owned, managed, leased, controlled, secured,
maintained or were otherwise responsible for the security of the Curran-Fromhold

Correctional Facility.

Upon information and belief, Defendant, Curran-Fromhold Correctional
Facility is an entity maintained and operated by Defendants City of Philadelphia and
Philadelphia Prison System and operates as a correctional environment where
detained persons accused or convicted of illegal acts in the County of Philadelphia

are housed, and is responsible for the safety its facility at the above-captioned address.

Upon information and belief, Defendants John P. Delaney, Gerald May, and
Marcella Moore, were wardens and supervisory officers at the time of the attack on
Plaintiff, responsible for the implementation, administration, operations and oversight

of the policies and practices of the Philadelphia Prison System, and more importantly

the color of law in individual and official capacities. Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 18 of 38

16.

17,

19.

20,

23.

7901 State Road, in Philadelphia PA 19139.
FACTS

On April 4, 2017, Plaintiff Decedent Sterling Cole was violently attacked by
inmate(s), while in the prison recreational yard at or near B2 pod 3.

On April 16, 2017, Plaintiff Decedent Sterling Cole died as a result of the
aforementioned assault due to blunt impact injuries to his head, contusions and lacerations
of his brain, fracture to his temporal bone, and other severe injuries.

The attack occurred in the prison recreational yard at or near B2 pod 3, an unsecured
area, without surveillance or any security monitoring by prison guards or correctional staff.

Upon information and belief, the assailant(s) knew or had reason to know of this
unsecured area in the prison yard, and violently attacked Plaintiff Decedent, Sterling Cole
when he walked in the area.

Upon information and belief, Plaintiff Decedent was unaware and had no reason to
know that the area in question being unsecured or not monitored at the time before he was
violently attacked.

Defendants City of Philadelphia, Philadelphia Prison System, John P. Delaney,
Gerald May, and Marcella Moore are all aware of the need for heighted security and
protection in the Curran-Fromhold Correctional Facility, due to the nature of housing
individuals charged and/or convicted of criminal charges.

The area in the prison yard at or near B2 pod 3, was not monitored and not secured
and all Defendants knew or should have known prior to Plaintiff Decedent being violently
attacked.

Upon information and belief, there has been several violent acts preceding the attack
on Plaintiff Decedent.

In fact, the Curran-Fromhold Correctional Facility is not as secured as advertised.

Case ID: 190402714
24,

25.

26.

27.

28.

29,

30.

Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 19 of 38

Prior to his death, Plaintiff Decedent suffered consciously for a substantial period of
time as he struggled for his life at the prison yard and in the hospital.

The circumstances of Plaintiff Decedent’s death are consistent with a pattern of
inmate violence at the Curran-Fromhold Correctional Facility.

Upon information and belief, Defendants Alex Perez, Robert Taylor, Shareel Porter,
Raymond Colon, and Ann Celeste Gangemi, who were assigned to monitor the prison yard,
including Defendants John Doe 1-10, did not see and hear Plaintiff being attacked, as they
were not present in the immediate area of the prison yard where Plaintiff Decedent was
assaulted, despite having the responsibility to supervise or monitor inmates in that area.

Plaintiff's Decedent’s wrongful death was caused as a direct and proximate result of
the official policy or custom of operating the Curran-Fromhold Correctional Facility with
deliberate indifference to the substantial and unreasonable risk to inmate safety, negligence,
carelessness, recklessness, and willful and wanton conduct of the all Defendants, acting
and/or failing to act, jointly and/or severally.

Plaintiff Decedent’s wrongful death was due in no part to any act, or failure to act of
his own.

As a direct and proximate result of the negligence, carelessness, recklessness,
willful and/or wanton conduct of one or more of all Defendants herein, acting jointly
and/or severally. Plaintiff Decedent suffered injuries to his head, chest, abdomen, thoracic
region and other areas of his body, multiple blunt impact injuries, post traumatic anxiety
and depression; severe damage to his nerves and nervous system; severe and permanent
scarring and disfigurement; and various other ills and injuries, all of which contributed to
his death.

Upon information and belief, the official policy or custom of operating the Curran-
Fromhold Correctional Facility with deliberate indifference to its inhabitants safety and

security, including by overpopulation and a shortage of staff, inadequate training, and other
Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 20 of 38

dangerous staffing policies and procedures, classification and security, were the proximate

cause of the death of Plaintiff Decedent.

31. The understafting, classification deficits, and safety deficiencies directly exposed
Plaintiff Decedent to a constitutionally unacceptable risk of violent assault and death.
32. Defendants City of Philadelphia, Philadelphia Prison System, John P. Delaney,

33.

Gerald May, and Marcella Moore, directly and through their agents, failed to provide
sufficient staffing to implement necessary security procedures at the Curran-Fromhold
Correctional Facility, and to improve the training and supervision of employees and prison
guards at the Curran-Fromhold Correctional Facility.

As a further result of the aforesaid accident, Plaintiff Decedent was obliged to
receive and undergo medical attention and care and to incur various and diverse expenses,
including but not limited to hospital, medical, funeral and household expenses which the

Plaintiff's Estate will continue to expend and incur for an indefinite time into the future.

34. As a further result of the aforesaid incident, Plaintiff Decedent and his Estate, have

suffered a severe loss of earnings and impairment of earning capacity and power, all of

which will continue indefinitely into the future.

35. As a further result of the aforesaid incident, the Plaintiff Decedent’s Estate,

suffered severe physical pain and trauma, conscious pain and suffering, mental upset and

anguish up until the time of his death.

36. As a further result of the aforesaid incident, the Plaintiff Decedent and/or his Estate

has suffered a diminution of the ability to enjoy life and life’s pleasures, all of which may

continue indefinitely into the future.

37, This incident and the resulting death of Plaintiff Decedent resulted solely from the

deliberate indifference, negligence, carelessness, recklessness, willful and/or wanton
conduct of one or more of the Defendants, acting jointly and/or severally, by and through

their agents, servants, workmen, employees, and/or independent contractors, and was due in
Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 21 of 38

no manner whatsoever to any act or failure to act on the part of the Plaintiff Decedent.

COUNT I
ESTATE OF STERLING COLE V. DEFENDANTS CITY OF PHILADELPHIA,
PHILADELPHIA PRISON SYSTEM, JOHN DOE 1, JOHN P. DELANEY,

GERALD MAY, AND MARCELLA MOORE (IN THEIR INDIVIDUAL AND

OFFICIAL CAPACITIES)
VIOLATION OF FIFTH AND EIGHT AMENDMENT

CUSTOMS, POLICIES, PROCEDURES 42 U.S.C §1983

38. Plaintiff incorporate by reference all of the above paragraphs as if set forth in full
herein.

39. At all times relevant hereto, Plaintiff's Decedent was lawfully upon the premises of
the Curran-Fromhold Correctional Facility and Defendants City of Philadelphia,
Philadelphia Prison System, John Doe 1, John P. Delaney, Gerald May, and Marcella Moore
and their employees owed him the highest duty of care.

40. In fact, the property, specifically the location where Plaintiff Decedent was violently
assaulted, was not adequately secured, it was not monitored or staffed properly to prevent
harm to Plaintiff Decedent.

41, At all times relevant herein, the Curran-Fromhold Correctional F acility was staffed
by guards who were inadequately trained and supervised.

42. The guards at the Curran-Fromhold Correctional Facility responsible for monitoring
the playground area where Plaintiff Decedent was violently attacked were inadequately
trained, were too few in numbers, unavailable, failed to properly monitor, supervise, secure
said area, check inmates for contraband or weapons, left their security posts with no relief
officer to prevent or deter attacks upon Plaintiff Decedent, or intervene to prevent the death
of Plaintiff Decedent.

43, Upon information and belief, Defendants City of Philadelphia, Philadelphia Prison
System, John Doe 1, John P. Delaney, Gerald May, and Marcella Moore knew or should

have known of an ongoing insufficient number of prison guards to monitor the assigned area
Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 22 of 38

44,

45.

46,

47.

in the prison yard, the deficiency in the training program for prison guards, inadequate or
improper inmate classification systems, and other basic screening process for pre-trial
detainees.

Defendants City of Philadelphia, Philadelphia Prison System, John Doe 1, John P.
Delaney, Gerald May, and Marcella Moore, did not warn Plaintiff Decedent of the potential
harm and security risk of being in the prison yard at or near B2 pod 3, while it was not being
monitored or unmanned, due to insufficient staffing.

In sum, on the date of Plaintiff Decedent’s being violently assaulted, the prison yard
area generally and at or near B2 pod 3, in Curran-Fromhold Correctional Facility is/was
unreasonably dangerous and unsafe for residents/inmates, including Plaintiff Decedent.

Defendants City of Philadelphia, Philadelphia Prison System, John Doe 1, John P.
Delaney, Gerald May, and Marcella Moore knew or should have known that the prison yard
area was a high crime area as a result of the numerous instances of crime which were reported
to Defendants City of Philadelphia, Philadelphia Prison System, John Doe 1, John P.
Delaney, Gerald May, and Marcella Moore, as a result of numerous reports in the years
preceding the Plaintiff's Decedent’s assault, and in the exercise of reasonable care, and
Defendants City of Philadelphia, Philadelphia Prison System, John Doe 1, John P. Delaney,
Gerald May, and Marcella Moore, failed to properly train or require greater supervision of
prison employees.

Plaintiff avers that Defendants City of Philadelphia, Philadelphia Prison System,
John Doe 1, John P. Delaney, Gerald May, and Marcella Moore, jointly and/or severally, and
their agents, servants, workmen and/or employees were negligent, careless, reckless, and
acted with deliberate indifference in:

a. failing to protect Plaintiffs from coming in contact with individuals such as the
unidentified individual who assaulted Plaintiff Decedent while he was a resident at

the Curran-Fromhold Correctional Facility, which duty Defendants City of

Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 23 of 38

Philadelphia, Philadelphia Prison System, John Doe 1, John P. Delaney, Gerald May,
and Marcella Moore breached by failing to provide adequate security and monitoring
so as to protect Plaintiffs from the harmful acts of third parties;

b. failing to exercise reasonable care and caution in protecting Plaintiffs from the assault
and violent actions;

c. failing to properly supervise the employees and the premises, specifically the areas
where Plaintiff Decedent was assaulted;

d. failing to provide adequate protection for Plaintiff Decedent while lawfully upon said
premises;

ce. failure to provide appropriate and sufficient supervisory and security personnel to
ensure the safety of Plaintiff Decedent and persons similarly situated;

f. failure to provide a safe environment for Plaintiff Decedent while lawfully upon said
premises;

g. failure to protect Plaintiff Decedent and other persons similarly situated from
foreseeable injuries and damages caused after having knowledge of the dangerous
propensities;

h. failure to provide appropriate security measures, systems, and/or personnel;

i. failure to warn persons lawfully upon said premises of the dangerous conditions
existing thereon

Jj. failing to assign adequate staff to watch, hear, monitor, supervise inmates activities,
as it was reasonably foreseeable that inmates, including Plaintiff Decedent would be
attacked by other inmates with prohibited weapons;

k. failing to have in place policies and procedures which could have been followed and
which would have ensured and assured that Plaintiff would not have been attacked
and suffered the injuries and damages described hereinabove; and

|. failing lo supervise its agents, servants workers and/or employees so as to assure and
Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 24 of 38

ensure that they were performing their duties as security personnel in a competent
manner which failure to so supervise resulted in Plaintiff Decedent sustaining the
aforementioned injuries and damages.

m. failing to have an adequate number of trained, qualified security
employees/correctional officers on duty;

n. failure to install electronic video camera monitoring system;

0. failure to secure the premises adequately;

p. not having the area in the prison yard at or near B2 pod 3 manned by a security
personnel such as a correctional officer to monitor the activities of the area;

q. failure to inspect the premises to determine the existence of dangerous conditions
such as the lack of adequate security and/or monitoring;

r. failure to have sufficient security cameras in the prison yard;

s. failing to timely intervene to prevent Plaintiff Decedent’s death;

t. failure to establish a sufficient security budget;

u. negligent supervision of employee(s) resulting in harm to Plaintiff Decedent;

v. failing to heed Plaintiff Decedent’s request for protection sometime before the attack;

w. permitting assailants to attack Plaintiff Decedent;

x. other acts of negligence to be determined during discovery;

48, Defendants City of Philadelphia, Philadelphia Prison System, John Doe 1, John P.
Delaney, Gerald May, and Marcella Moore, were aware of the dangerous conditions and
security risks at the Curran-Fromhold Correctional Facility, and failed consistently failed to
take action to remedy those conditions, but adopted pattern, practice, custom, or policy of
acting with deliberate indifference to the substantial risk and reckless disregard for the need
of adequate supervision and training of prison employees at the Curran-Fromhold
Correctional Facility directly and proximately caused Plaintiff Decedent’s death.

49, The deliberate indifference as alleged, other acts of negligence, carelessness,
Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 25 of 38

recklessness, willful and/or wanton conduct of the Defendants, as set forth above was a
proximate cause of the Plaintiff's Decedent’s wrongful death, as set forth herein.

WHEREFORE, Plaintiff Malik Cole, Administrator of the Estate of Sterling Cole,
deceased, demands judgment against Defendants City of Philadelphia, Philadelphia Prison
System, John Doe 1, John P. Delaney, Gerald May, and Marcella Moore, and each of them,
jointly and/or severally in an amount to be proved at trial, in compensatory damages, plus costs,
attorney fees, and such other further relief the court shall deem appropriate.

COUNT II
ESTATE OF STERLING COLE V. DEFENDANTS CITY OF PHILADELPHIA
PHILADELPHIA PRISON SYSTEM, JOHN DOE 1, JOHN P. DELANEY

GERALD MAY, AND MARCELLA MOORE (IN THEIR INDIVIDUAL AND

OFFICIAL CAPACITIES)
VIOLATION OF EIGHT AMENDMENT

42 U.S.C §1983

 

 

50. Plaintiff incorporates by reference all paragraphs as if the same were set forth
herein at length.

51. At all times relevant, Defendants City of Philadelphia, Philadelphia Prison System,
John Doe 1, John P. Delaney, Gerald May, and Marcella Moore, operated, supervised, or
were employed at the Curran-Fromhold Correctional Facility under the color of state law
and as Plaintiff Decedent was incarcerated- he had no means of self-protection; as such
Defendants City of Philadelphia, Philadelphia Prison System, John Doe 1, John P.
Delaney, Gerald May, and Marcella Moore, directly and through their employees, were
constitutionally obligated to protect Plaintiff Decedent from substantial and unreasonable
risk of harm.

52. Plaintiff Decedent and other inmates were subjected to a substantial and
unreasonable risk of severe harm and injury as a result of the conditions at the Curran-
Fromhold Correctional Facility, due to overcrowding, a shortage of staff, lack of prison
guard training and supervision, inadequate procedures for staffing, classification and

security, which defendants City of Philadelphia, Philadelphia Prison System, John Doe 1,

Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 26 of 38

John P. Delaney, Gerald May, and Marcella Moore were aware of, but purposely failed to
remedy said conditions. Defendants City of Philadelphia, Philadelphia Prison System, John
Doe I, John P. Delaney, Gerald May, and Marcella Moore, through their agents and
employees, adopted policies, patterns, and customs with deliberate indifference and reckless
disregard for the safety, security, and protection of inmates, as Plaintiff Decedent, in
violation of their constitutional rights.

53. Defendants City of Philadelphia, Philadelphia Prison System, John Doe 1, John P.
Delaney, Gerald May, and Marcella Moore’s reckless disregard and/or deliberate
indifference to the substantial and unreasonable risk of harm posed to inmate safety at the
Curran-Fromhold Correctional Facility, due to Defendants pattern, practice and custom, or
policy, directly and proximately led to Plaintiff Decedent’s death, in violation of his right to
be free from cruel and unusual punishment, in violation of 42 U.S.C §1983.

WHEREFORE, Plaintiff Malik Cole, Administrator of the Estate of Sterling Cole,
deceased, demands judgment against Defendants City of Philadelphia, Philadelphia Prison

System, John Doe 1, John P. Delaney, Gerald May, and Marcella Moore, and each of them,

jointly and/or severally in an amount to be proved at trial, in compensatory damages, plus costs,
attorney fees, and such other further relief the court shall deem appropriate.

COUNT III
ESTATE OF STERLING COLE V. ALL DEFENDANTS
WRONGFUL DEATH
54. Plaintiff incorporates by reference all paragraphs as if the same were set forth
herein at length.
55. Plaintiff brings this action pursuant to the Wrongful Death Act 42 Pa. C.S.A.

Section 8301 and claims all damages recoverable under the Pennsylvania Wrongful Death
Act.

56. The names and last known addresses of all persons who may be entitled by law to
recover damages, as well as their relationship to Decedent Sterling Cole are as follows:

a. Israel Cole,
Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 27 of 38

b. Isaac Cole,
c. Malik Cole,
d. Lovellia Cole

57. As a direct and proximate result of the foregoing, the Decedent’s Wrongful Death
beneficiaries have been, continue to be, and will in the future be deprived of his
counsel, services, companionship and society.

58. As a direct and proximate result of the Defendants’ deliberate indifference, as set
forth above, which is incorporated herein, Sterling Cole’s Wrongful Death beneficiaries
suffered, are suffering, and will, for an indefinite period of time in the future, suffer
damages, injuries and losses including but not limited to, a loss of financial support, and the
beneficiaries have been wrongfully deprived of the contributions they would have
received from her, including monies which she would have provided for items such as
clothing, food, shelter, medical care, education and entertainment, recreation and gifts.

59. As a difect and proximate result of Defendants’ negligence and carelessness as set
forth above, which is incorporated herein, Sterling Cole’s Wrongful Death beneficiaries
have been caused to incur and pay various expenses for medical treatment, hospital care,
custodial care, nursing care, and medications, and further funeral and other expenses
related to his death.

WHEREFORE, Plaintiff Malik Cole, Administrator of the Estate of Sterling Cole, deceased,
demands judgment against Defendants, and each of them, jointly and/or severally in an amount to

be proved at trial, in compensatory damages, plus costs, attorney fees, and such other further relief
the court shall deem appropriate.

COUNT IV
ESTATE OF STERLING COLE V. ALL DEFENDANTS (IN THEIR INDIVIDUAL

AND OFFICIAL CAPACITIES)-SURVIVALACTION

60. Plaintiff incorporates by references paragraphs as if the same were set forth herein at

length.

61. Plaintiff brings this action on behalf of the Estate of Sterling Cole, deceased, by virtue

Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 28 of 38

of the Survival Act, 42 Pa.C.S.A. § 8302, and claims all benefits of the Survival Act on
behalf of Sterling Cole’s Estate and other persons entitled to recover under law.

62, As a direct and proximate result of Defendants’ negligence and carelessness as set
forth above, which is incorporated herein, Plaintiff claims on behalf of the Estate of
Sterling Cole, all damages suffered by the Estate by reason of the death of Sterling Cole,
including without limit the generality of the following: the severe injuries to Sterling
Cole, which resulted in his death; the anxiety, horror, fear of impending death, mental
disturbance, pain, suffering and other intangible losses which Sterling Cole suffered prior to
his death; the loss of past, present and future earning capacity suffered by Sterling Cole, from
the date of his death until the time in the future he would have lived had he not died as a
result of the injuries he sustained; expenses for medical care; the loss and total limitation

and deprivation of his normal

activities, enjoyment of life, pursuits and life’s pleasures from the date of his death until such
time in the future as he would have lived had he not died as a result of the injuries sustained.

WHEREFORE, Plaintiff Malik Cole, Administrator of the Estate of Sterling Cole,
deceased, demands judgment against Defendants, and each of them, jointly and/or severally in
an amount to be proved at trial, in compensatory damages, plus costs, attorney fees, and such other
further relief the court shall deem appropriate.

COUNT V
ESTATE OF STERLING COLE V. DEFENDANTS ALEX PEREZ, ROBERT
TAYLOR, SHAREEL PORTER, RAYMOND COLON, AND ANN CELESTE

GANGEMI(IN THEIR INDIVIDUAL AND OFFICIAL CAPACITIES)
(VIOLATION OF § 42 U.S.C, 1983-FATLURE TO PROTECT)

63. Plaintiff incorporate by reference all of the above paragraphs as if set forth in full
herein.

64, Defendants Alex Perez, Robert Taylor, Shareel Porter, Raymond Colon, and Ann
Celeste Gangemi, failed to take reasonable measures to guarantee Plaintiff Decedent’s

safety. Specifically, all defendants recklessly with deliberate indifference, failed to protect
Case ID: 190402714

 
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 29 of 38

Plaintiff Decedent by:
a) Failing to monitor the prison yard area generally as required to
b) Failing to follow established prison procedures and protocols resulting in
the death of Plaintiff Decedent;
c) failing to secure known, dangerous inmates;
d) failing to separate inmates with violent animosity towards each other, with
knowledge of said animosity and/or rift, thus causing a danger
e) failing to timely respond to assault;
f) failing to search inmates in prison yard area;
g) failing to segregate the assailant(s) and Plaintiff Decedent after notice of
potential threat of harm;
h) permitting assailant(s) to attack Plaintiff Decedent for an unreasonable
period of time;
i) permitting assailant(s) to attack Plaintiff Decedent for an unreasonable
period of time, even after notice of attack;
J) Failing to adequately monitor the prison yard area to prevent harm to
Plaintiff Decedent;
k) Failing to intervene and prevent harm to Plaintiff Decedent;
1) Leaving assigned post, resulting in the death of Plaintiff Decedent
65. The above conditions, actions and inactions posed a substantial risk of harm to
Plaintiff Decedent, of which Defendants Alex Perez, Robert Taylor, Shareel Porter,
Raymond Colon, and Ann Celeste Gangemi, were aware of and of which all defendants
were deliberately indifferent.
66. Plaintiff Decedent’s injuries were foreseeable and a direct consequence of all of the
above failures, acts and omissions by the Defendants Alex Perez, Robert Taylor, Shareel

Porter, Raymond Colon, and Ann Celeste Gangemi.
Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 30 of 38

67. Defendants Alex Perez, Robert Taylor, Shareel Porter, Raymond Colon, and Ann
Celeste Gangemi, actions and inactions violated Plaintiff Decedents clearly established
rights under the Eight and/or Fourteenth Amendment to the United States Constitution.

68. Plaintiff is entitled to relief under 42 U.S.C. §1983.

WHEREFORE, Plaintiff Malik Cole, Administrator of the Estate of Sterling Cole,
deceased, demands judgment against Defendants Alex Perez, Robert Taylor, Shareel Porter,
Raymond Colon, and Ann Celeste Gangemi, and each of them, jointly and/or severally in an

amount to be proved at trial, in compensatory damages, plus costs, attorney fees, and such other
further relief the court shall deem appropriate.

COUNT VI
ESTATE OF STERLING COLE V. DEFENDANTS CITY OF PHILADELPHIA,
PHILADELPHIA PRISON SYSTEM, JOHN DOE 1, JOHN P. DELANEY,

GERALD MAY, AND MARCELLA MOORE (IN THEIR INDIVIDUAL AND
OFFICIAL CAPACITIES)

(VIOLATION OF § 42 U.S.C. 1983-FAILURE TO SUPERVISE AND/OR TRAIN)

69, Plaintiff incorporate by reference all of the above paragraphs as if set forth in full
herein.
70. Defendant City of Philadelphia and its political subdivision is a “person” for purposes

of a §1983 action. Defendant City of Philadelphia may therefore be sued directly and
indirectly for the actions and inaction(s) of its employees at the Curran-Fromhold
Correctional Facility and/or the Philadelphia Prison Systems including the unconstitutional
policies, customs, practices, inadequate supervision, monitoring, and other actions and
inactions that may be revealed during discovery, that led to the violation(s) of Plaintiff
Decedent’s constitutionally protected rights. The failure of a correctional officer to
adequately monitor, supervise, and/or have proper policies and practices in place to protect
a citizen’s constitutional rights is actionable pursuant to 42 U.S.C. §1983.

71. Upon information and belief, Defendants City of Philadelphia, Philadelphia Prison
System, John Doe 1, John P. Delaney, Gerald May, and Marcella Moore City of
Philadelphia, through their employees, including correctional officers, failed to adequately

supervise its agents, servants workers and/or employees so as to assure and ensure that-they, 0402714
72.

73.

74,

Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 31 of 38

were performing their duties as security or supervisory personnel in a competent manner
which failure to so supervise resulted in Plaintiff Decedent sustaining the aforementioned
injuries and damages.

Upon information and belief, Defendants City of Philadelphia, Philadelphia Prison
System, John Doe 1, John P. Delaney, Gerald May, and Marcella Moore individually or
through their agents, servants workers and/or employees repeatedly and knowingly failed to
discipline, reassign, terminate, and/or supervise its correctional officers and/or deputies with
respect to the violation of its own policies, including failure to properly monitor or
supervise inmates. Such failure created a pattern, policy, practice, custom, and/or
atmosphere where such illegal and unconstitutional behavior is tolerated, condoned, and
accepted by correctional officers and other employees in the Curran-Fromhold Correctional
Facility, in deliberate indifference and reckless disregard for the welfare and safety of
inmates, including Plaintiff Decedent.

Upon information and belief, Defendants City of Philadelphia, Philadelphia Prison
System, John Doe 1, John P. Delaney, Gerald May, and Marcella Moore, failed to
adequately respond to and/or investigate complaints regarding correctional officers
misconduct, including but not limited to, correctional officers failure to monitor inmates
and/or leaving monitoring posts, thereby creating a policy, practice, custom, or atmosphere
where such illegal and unconstitutional behavior is tolerated, condoned and/or approved in
deliberate indifference and reckless disregard for the welfare and safety of inmates,
including Plaintiff Decedent.

Defendants City of Philadelphia, Philadelphia Prison System, John Doe 1, John P.
Delaney, Gerald May, and Marcella Moore individually and/or through employees at the
Philadelphia Prison System and/or the Curran Fromhold-Correctional Facility received
complaints of the misconduct or dangerous propensity of the assailant(s) of Plaintiff

Decedent. The correctional officer(s)and other employees and/or supervisors at the Curran-
Case ID: 190402714

 
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 32 of 38

75.

Fromhold Correctional Facility knew, or should have known that the assailant(s) of Plaintiff
Decedent was a risk to other inmates, including Plaintiff Decedent, yet did actively monitor
and/or separate the assailant(s) from other inmates, including Plaintiff Decedent, which led
to the violation of Plaintiff's Decedent’s rights under color of the City of Philadelphia's
authority. This evidence is that the City of Philadelphia had a reckless disregard and
extreme indifference to the federally protected rights of others, including Plaintiff Decedent.
Evidence of the assault of direct and proximate result of Defendants City of
Philadelphia, Philadelphia Prison System, John Doe 1, John P. Delaney, Gerald May, and
Marcella Moore’s negligence, direct indifference, and carelessness as set forth above,
which is incorporated herein, Sterling Cole’s Wrongful Death beneficiaries have been
caused to incur and pay various expenses for medical treatment, hospital care, custodial
care, nursing care, and medications, and further funeral and other expenses related to his

death.

WHEREFORE, Plaintiff Malik Cole, Administrator of the Estate of Sterling

Cole, deceased, demands judgment against Defendants City of Philadelphia, Philadelphia
Prison System, John Doe 1, John P. Delaney, Gerald May, and Marcella Moore, and each of
them, jointly and/or severally in an amount to be proved at trial, in compensatory damages,
plus costs, attorney fees, and such other further relief the court shall deem appropriate

BY: PIAYON LASSANAH, ESO
1333 Christian Street
Philadelphia, PA 19147
Office: (215) 732.6000
Fax: (888).803 .8365

Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 33 of 38

1, Malik Cole, Administrator of the [state of Sterling Cole, verifies that the
statements made in the foregoing are true and correct, and understands that false
staements herein are made subject tn the penalties of 18 Pa. CS. § ASO, relating to

unsworn falsification to authorities,

bac 5/16 / Zot 7 . Cale

Malik Cole

Case ID: 190402714
 

Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 34 of 38

LETTERS OF ADMINISTRATION

REGISTER'S OFFICE
PHILADELPHIA COUNTY, PA

N2 42704-2017

  
  

ESTATE OF .. Sterling Lovell Cole

Social Security No. .......

REARS, _.......Slerling Lovell Cole. setncShinshee nib esnpcrne
-.1327 North $8th Street, Philadelphiny PA DIM rasmus ammunanamn ata nate

  

died on the 14th ow...
and

day of. April

 

WHEREAS, the grant of letters of administration is required for the administration of his estate,

THEREFORE, 1, RONALD R. DONATUCCI, Register for the Probate of Wills and Grant of Letters
Testamentary and of Administration, in and for the County of Philadelphia in the Commonwealth of
Pennsylvania, hereby certify that I have granted Letters of Administration 2..0...c0c00 co. cc0.ssese cesses ses cotetevee cose eee

to Malle Cole endian

who ha’... duly qualified as Administrator occu une conn cnet wumummen Of the estate
of the above named decedent and ha $......_ agreed to administer the estate according to law, all of which fully

appear of record in the Office of the Register of Wills of Philadelphia County, Pennsylvania,

IN TESTIMONY WHEREOF, I have hereunto set my hand and affixed the seal of my office, at

Philadelphia, the /8tb. day of July. 2017,

/ fee

Deput iy Reg ister

.

10-36 (Rav 10°93)

Case ID: 190402714
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 35 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ESTATE OF STERLING COLE : COURT OF COMMON PLEAS
1327 North 58™4 STREET :
PHILADELPHIA, PA 19131, : PHILADELPHIA COUNTY
vs.
City of Philadelphia

1515 Arch Street, 14 Floor
Philadelphia, PA 19103

Philadelphia Prison System
7901 State Road
Philadelphia, PA 19136

Curran-Fromhold Correctional Facility
7901 State Road
Philadelphia, PA 19136

John P. Delaney-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Gerald May-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Marcella Moore- Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Alex Perez #289073

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Robert D. Taylor #280250
In idividual and official capacity
7901 State Road

Philadelphia, PA 19136
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 36 of 38

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

ESTATE OF STERLING COLE : COURT OF COMMON PLEAS
1327 North 58™4! STREET :
PHILADELPHIA, PA 19131, : PHILADELPHIA COUNTY
vs.
City of Philadelphia

1515 Arch Street, 14 Floor
Philadelphia, PA 19103

Philadelphia Prison System
7901 State Road
Philadelphia, PA 19136

Curran-Fromhold Correctional Facility
7901 State Road
Philadelphia, PA 19136

John P. Delaney-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Gerald May-Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Marcella Moore- Warden

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Alex Perez #289073

In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Officer Robert D. Taylor #280250
In idividual and official capacity
7901 State Road

Philadelphia, PA 19136
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 37 of 38

Officer Shareel Porter # 256569
In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Sargent Raymond Colon # 269732
In individual and official capacity
7901 State Road

Philadelphia, PA 19136

Lieutenant Ann Celeste Gangemi #245787:
In individual and official capacity :
7901 State Road
Philadelphia, PA 19136
John Doe 1-10
In individual and official capacity
7901 State Road
Philadelphia, PA 19136 :
: APRIL TERM 2019
:_ NO. 2714
NOTICE OF FILING OF NOTICE OF REMOVAL

Pursuant to 28 U.S.C. § 1446(d), Defendants, City of Philadelphia, Philadelphia Prison
System, Curran-Fromhold Correctional Facility, John P. Delaney, Warden, Gerald May, Warden,
Marcella Moore-Warden, Officer Alex Perez#289073, Officer Robert D. Taylor #280250, Officer
Shareel Porter #256569,Sargent Raymond Colon #269732, Lieutenant Ann Celest Gangemi
#245787 (collectively, the “Removing Defendants”), by and through undersigned counsel, hereby
give notice that they have filed in the United States District court for the Eastern District of
Pennsylvania the attached Notice of Removal (without exhibits) of the above-captioned action.

Pursuant to 28 U.S.C. § 1446, the filing of this Notice effects the removal of this action to

the federal court, and this Court is directed to “proceed no further unless and until the case is

remanded.” 28 U.S.C. § 1446(d).
Case 2:19-cv-03924-CMR Document1 Filed 08/29/19 Page 38 of 38

Respectfully submitted,

Date: August 30, 2019

 

 

ark V. Maguire, Esquire
Acting Chief Deputy City Solicitor
